UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO§ 240.13d-2(a) (Amendment No. 2) iPass, Inc. (Name of Issuer) Common Stock, $0.001 Par Value (Title of Class of Securities) 46261V108 (CUSIP Number) Daniel Burstein Millennium Technology Value Partners 32 Avenue of the Americas, 17th Floor New York, NY 10013 (646) 521-7800 with copies to: McKenna Long & Aldridge LLP 303 Peachtree Street, Suite 5300 Atlanta, Georgia 30308 Attn: Michael Cochran, Esq. (404) 527-8375 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 16, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f), or 13d-1(g), check the following box.¨ (Continued on following pages) (Page 1 of 10 Pages) CUSIP NO.46261V108
